Citation Nr: 1036503	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial schedular rating for L5 pars 
congenital defect, spondylolisthesis, L5-S1, injury with 
spondylosis, status post fusion, L4-L5, with degenerative 
changes, currently rated 20 percent disabling.

2.  Entitlement to an extra-schedular rating for L5 pars 
congenital defect, spondylolisthesis, L5-S1, injury with 
spondylosis, status post fusion, L4-L5, with degenerative 
changes.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded in May 2008

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an extra-schedular rating for L5 
pars congenital defect, spondylolisthesis, L5-S1, injury with 
spondylosis, status post fusion, L4-L5, with degenerative changes 
and a TDIU are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on his part.


FINDING OF FACT

The Veteran's service-connected L5 pars congenital defect, 
spondylolisthesis, L5-S1, injury with spondylosis, status post 
fusion, L4-L5, with degenerative changes is productive of no more 
than moderate limitation of range of motion; without limitation 
of forward flexion to 30 degrees or less; no findings of 
ankylosis; with no evidence of incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months; 
and, no evidence of separately compensable neurological 
abnormalities associated with the lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to a schedular rating in excess of 
20 percent for L5 pars congenital defect, spondylolisthesis, L5-
S1, injury with spondylosis, status post fusion, L4-L5, with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 and West Supp. 2010); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5285 - 5295 (effective through 
September 25, 2003), Diagnostic Code 5293 (effective from 
September 23, 2002, and reclassified to 5243 effective September 
26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 
2003, including reclassification of Diagnostic codes 5285 - 
5295).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

With regard to the lumbar spine disability issue, the Board notes 
that the Veteran's claim of service connection was received prior 
to enactment of the VCAA.  Service connection was established in 
a March 2005 rating decision.  In May 2005, a VCAA letter was 
issued to the Veteran pertaining to his claim for a higher 
initial rating.  The VCAA letter notified the Veteran of what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In 
a May 2006 statement of the case and October 2008 letter, the 
Veteran was informed of the types of evidence necessary to 
establish a disability rating and effective date.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
notes, however, that a May 2008 Board decision denied entitlement 
to an earlier effective date for the grant of service connection 
for lumbar spine disability, but the possibility of staged 
ratings from the effective date of service connection will be 
discussed below.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
May 2008 Remand pertaining to the lumbar spine issue.  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record 
contains the Veteran's private and updated VA medical records and 
Social Security Administration (SSA) records.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's lumbar spine claim which is discussed below.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran 
underwent VA examinations in June 2004, March 2006, and November 
2008, and October 2009 with a February 2010 addendum opinion 
pertaining to the lumbar spine.  Collectively, the examination 
reports obtained are thorough and contain sufficient information 
to decide the lumbar spine issue on appeal, which as discussed 
below is limited to entitlement to a disability rating in excess 
of 20 percent per the schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
lumbar spine disability issue.  

Criteria & Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for rating 
diseases and injuries of the spine, based largely on limitation 
or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, as each set of amendments discussed above has a 
specified effective date without provision for retroactive 
application, neither set of amendments may be applied prior to 
its effective date.  As of those effective dates, the Board must 
apply whichever version of the rating criteria is more favorable 
to the Veteran.

The Board notes that the RO addressed both sets of amendments in 
the March 2005 rating decision and May 2006 statement of the 
case.  Therefore, the Board may also consider these amendments 
without first determining whether doing so will be prejudicial to 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is warranted 
for slight limitation of motion of the cervical spine and a 20 
percent rating may be assigned for moderate limitation of motion 
of the cervical spine and a 30 percent rating may be assigned for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
Part 4, Diagnostic Code 5290.

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is assigned a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of motion, 
and a maximum schedular rating of 40 percent for severe 
limitation of motion. 

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.

Under Diagnostic Code 5293, when disability from intervertebral 
disc syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order when 
disability is severe, characterized by recurring attacks with 
intermittent relief.  A maximum schedular rating of 60 percent is 
awarded when disability from intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  Finally, 
a maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The amended version of the rating criteria provides as follows:

Vertebral fracture or dislocation is evaluated under Diagnostic 
Code 5235.  Lumbosacral or cervical strain is evaluated under 
DC 5237.  Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The DC's for the spine are as follows:  5235 Vertebral fracture 
or dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative 
arthritis, established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (DC 5200, etc.).  
When however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5003.

In consideration of the "old" criteria, the Veteran's lumbar 
spine disability is rated 20 percent disabling under Diagnostic 
Code 5292, pertaining to limitation of motion of the lumbar 
spine.  Under the new criteria, the Veteran's disability is rated 
20 percent disabling under Diagnostic Code 5241, which 
contemplates a rating under the general rating formula for 
disease of the spine.  

The Board first turns to the issue of rating the Veteran's spine 
disability under the criteria for limitation of motion of the 
lumbar spine, in effect prior to September 26, 2003.  The 
Veteran's lumbar spine limitation of motion has been 
characterized as moderate, as evidenced by the assignment of the 
20 percent disability rating.  

There is very little medical evidence on file pertaining to the 
lumbar spine for the period prior to September 26, 2003.  In 
fact, the RO assigned a 20 percent disability rating (effective 
August 28, 1998) under the "old" criteria based on medical 
evidence on file from 2004 and 2005.  A November 1991 private 
examination report reflects flexion to 70 degrees and 15 degrees 
of extension.  Degenerative disc disease was shown on x-ray 
examination, and the examiner commented that the Veteran has 
problems with his back when he tries to be physically active.  
Examination was remarkable for signs of general debilitation, 
some ataxia of gait, with some limited range of motion of the 
lumbar spine.  In March 1999, the Veteran sought evaluation to 
establish VA primary care.  The examiner noted low back pain 
status post laminectomy, and suggested back exercises and weight 
loss, but there were no specific objective findings.  On private 
examination in May 2000, range of motion was normal for his age 
and he did not report severe discomforts.  As will be detailed 
below, range of motion findings from examination reports 
conducted in June 2004, March 2006, and November 2008 do not 
reflect severe limitation of motion.  While limitation of 
flexion, extension, lateral flexion and rotation was found on 
objective examination, such findings do not support a disability 
rating in excess of 20 percent under the "new" criteria, and do 
not support a disability rating in excess of 20 percent under the 
"old" criteria as the objective medical evidence does not 
reflect severe limitation of motion.  

The Board notes that although the criteria under Diagnostic Codes 
5291 through 5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended regulations.  
In adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometry.  See supplementary information, 67 Fed. Reg. 56,509 
(Sept. 4, 2002).

As indicated above, the criteria in effect prior to September 26, 
2003, Diagnostic Codes 5290 through 5292, rated limitation of 
motion of the spine according to whether it was slight, moderate, 
or severe.  The words "slight," "moderate," and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  Rather, 
it is the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the Veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

In consideration of objective findings documented prior to the 
"new" criteria and objective findings documented subsequent to 
the "new" criteria, a disability rating in excess of 20 percent 
disability rating is not warranted under the "old" limitation 
of motion schedular criteria.  

In consideration of Diagnostic Code 5290, lumbosacral strain, a 
40 percent evaluation is not warranted, as the objective medical 
evidence on file does not at any time reflect findings of listing 
of the whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularly of joint space, or some of the above with abnormal 
mobility on forced motion.  

The Board has considered the criteria for intervertebral disc 
syndrome, in effect until September 22, 2002.  The Veteran's 
spine disability does not more nearly approximate the criteria 
for a rating in excess of 20 percent.  Specifically, for such 
period, there is no indication at any time that the Veteran has 
had severe or recurring attacks with intermittent relief.  

The Board has also considered alternative diagnostic codes under 
the "old" criteria that potentially relate to impairment of the 
lumbar spine.  The Board finds, however, that a rating in excess 
of 20 percent is not warranted under any alternative provision.  
For example, there is no medical evidence of ankylosis of the 
lumbar spine (Diagnostic Code 5289). 

Under the general rating formula for diseases of the spine, in 
effect September 26, 2003, a disability rating in excess of 20 
percent is not warranted.  Objective examinations do not reflect 
forward flexion of the thoracolumbar spine 30 degrees or less, 
nor has a diagnosis of favorable ankylosis of the entire 
thoracolumbar spine been rendered.  On VA examination in June 
2004, forward flexion was to 75 degrees, extension was to 15 
degrees, and bilateral lateral flexion and bilateral lateral 
rotation were also limited.  Range of motion was limited by 
stiffness and mild pain, with no improvement on active 
assistance.  A March 2006 VA examination report reflects flexion 
to 52 degrees, with pain beginning at 52 degrees, with extension 
to 22 degrees, and limited lateral flexion and lateral rotation.  
Despite his pain, there was no additional limitation of motion on 
repetitive use of the joint due to pain, fatigue, weakness, or 
lack of endurance.  The examiner commented that his range of 
motion was very mildly decreased due to his body habitus; his 
weight was noted at 238 pounds.  On examination in November 2008, 
flexion was to 75 degrees, extension was to 22 degrees, right 
rotation was to 25 degrees, left rotation was to 26 degrees, and 
bilateral lateral flexion was to 22 degrees.  There was some 
additional limitation of motion with three repetitions due to 
pain, resulting in 70 degrees of flexion, 20 degrees of 
extension, 20 degrees of bilateral rotation, and 20 degrees of 
bilateral lateral flexion.  Even in consideration of the 
Veteran's pain on motion, and additional limitation due to such 
pain, such objective findings do not meet the criteria for a 40 
percent disability rating.  

With regard to the criteria in effect from September 23, 2002, 
for the intervertebral disc syndrome, the VA examinations do not 
reflect reports of incapacitating episodes of at least 4 weeks 
during the prior 12 months, thus a disability rating in excess of 
20 percent is not warranted under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes.  
The March 2006 VA examiner specifically stated that the Veteran 
has not been prescribed bedrest.  While the Veteran reported at 
the November 2008 VA examination that he has to lie down 2 to 3 
times per day to rest his back, he reported only 3 episodes over 
the prior 12 months, each lasting 2 days.  The evidence of 
record, to include private and VA treatment records, does not 
otherwise reflect incapacitating episodes of at least 4 weeks nor 
that bedrest has been prescribed by a physician.  For such 
reasons, the Board concludes that a disability rating in excess 
of 20 percent under the rating criteria for intervertebral disc 
syndrome is not warranted.

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the Veteran as well 
as the entire history of the Veteran's disability in reaching its 
decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A 
separate rating is not warranted in this regard either.  Separate 
evaluations can be assigned for associated objective neurological 
abnormalities under other diagnostic codes.  In this case, the 
record is void of any separately compensable associated bowel, 
bladder, erectile dysfunction or any other neurological 
abnormalities associated with the Veteran's service-connected 
lumbar spine disability.  With regard to neurological 
symptomatology, the Board has considered the Veteran's complaints 
of radiating pain to the right buttock, posterior thigh, and to 
distal posterior calf.  A March 2006 sensory examination of the 
left lower extremity was essentially normal, but a sensory 
examination of the right lower extremity was impaired based on 
pain, light touch, and position sense.  He had diminished 
sensation to sharp sensation along the lateral foot and dorsum of 
foot.  Knee and ankle jerk were absent.  EMG/NCV studies showed 
peripheral neuropathy with no evidence of radiculopathy.  The 
Veteran's peripheral neuropathy was not attributed to his lumbar 
spine disability.  Such symptomatology was also discussed and 
acknowledged in the November 2008 and October 2009 VA examination 
reports; however, radiculopathy or sciatica has not been 
diagnosed or attributed to his lumbar spine disability.  Thus, a 
separate compensable rating is not warranted for any neurological 
symptomatology.

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca is 
unnecessary.  In the event, however, that the principles of 
DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment and 
pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would 
warrant a higher rating.  See Spurgeon.  The March 2006 VA 
examiner commented that any additional limitation of motion or 
other functional impairments during flare-up results in loss of 
about 30 percent of mobility.  The examiner commented that his 
fatigue is severe, decreased motion is moderate, stiffness is 
moderate, weakness is mild, and pain is moderate occurring on a 
daily basis.  The November 2008 VA examiner commented that the 
Veteran's additional limitation of motion or other functional 
impairments during flare-ups were mild, and that rest and 
analgesics alleviated flare-ups.  In a February 2010 addendum 
opinion, the November 2008 VA examiner commented that limitation 
of motion was additionally limited by pain.  While acknowledging 
the Veteran's functional impairment and limitations, the Board 
finds that the 20 percent disability rating adequately 
compensates him for any pain or functional loss.  Even in 
consideration of the Veteran's pain, worsening of symptoms, and 
functional loss, the Board finds that the 20 percent disability 
rating assigned adequately compensates him for such pain.  

In summary, for the reasons and bases discussed above, the Board 
finds that a rating greater than 20 percent disabling for the 
Veteran's L5 pars congenital defect, spondylolisthesis, L5-S1, 
injury with spondylosis, status post fusion, L4-L5, with 
degenerative changes is not warranted.  Entitlement to an 
increased rating in contemplation of the extraschedular 
provisions per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b) 
are discussed in the Remand below.


ORDER

Entitlement to a disability rating in excess of 20 percent for L5 
pars congenital defect, spondylolisthesis, L5-S1, injury with 
spondylosis, status post fusion, L4-L5, with degenerative changes 
is denied.


REMAND

The Veteran has indicated that he is unable to work due to his 
service-connected lumbar spine disability.  The Veteran was 
previously employed as an electronic technician, and completed 
the equivalent of a high school education.  He is in receipt of 
Social Security Administration (SSA) disability benefits, 
commencing April 1991, due in part to his lumbar spine 
disability.  A statement from Brett Wyche, M.D., dated in 
December 2005 states that the Veteran cannot be gainfully 
employed due to his lumbar spine disability.  An August 2006 
statement from Dr. Wyche states the Veteran is unable to maintain 
gainful employment due to his service-connected back disability.  
Dr. Wyche states that the Veteran is unable to perform physical 
labor, lift, or standing for prolonged periods of time, and he is 
completely unemployable.  Dr. Wyche opined that the Veteran is 
permanently disabled due to his back condition with no reasonable 
expectation of being able to return to work.  An October 2007 
statement from the Department of Labor and Workforce Development 
in Tennessee states that the Veteran would prefer to be employed 
but with his physical limitations it would be virtually 
impossible to place with him with gainful employment.  VA 
examination reports of record reflect that the Veteran is unable 
to do any prolonged standing, walking, or sitting due to his 
lumbar spine disability.  An October 2009 VA opinion, however, 
states that the Veteran's lumbar spine condition would not 
prevent some sedentary occupations that did not require prolonged 
standing or walking.

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards set forth in § 4.16(a).  

Before a finding may be made that entitlement to submission of 
the veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted, there must be a showing of marked 
interference with employment, or an inability to secure or follow 
a substantially gainful occupation by reason of service-connected 
disability.  In the instant case there is evidence to suggest 
that the Veteran's service-connected lumbar spine disability is 
sufficient to warrant referral for extraschedular consideration.  

The Veteran's claim should be submitted to the Director, 
Compensation and Pension Service for extraschedular consideration 
per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  Appropriate 
action to develop the record in this regard is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should submit the Veteran's 
claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for extraschedular consideration 
as to whether his lumbar spine disability 
warrants an extraschedular evaluation in 
excess of 20 percent and/or, together with 
his fracture, distal phalanx, left little 
finger, precludes the Veteran from 
participating in gainful employment for 
which he is qualified.  The opinion should 
set forth and discuss criteria to be 
considered for higher ratings and the 
findings as to whether or not such criteria 
have been met.

2.  After completion of the above, the 
RO/AMC should adjudicate the issue of 
entitlement to an increased disability 
rating for L5 pars congenital defect, 
spondylolisthesis, L5-S1, injury with 
spondylosis, status post fusion, L4-L5, 
with degenerative changes, on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b), and adjudicate the issue of 
entitlement a total disability rating based 
upon individual unemployability due to 
service-connected disabilities pursuant to 
38 C.F.R. § 4.16(b).  The Veteran and his 
representative should be notified of the 
decision and of his appellate rights.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


